[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION]
This matter comes before the court on a Motion to Stay Proceedings dated August 23, 1993, argued on September 20, 1993 with briefs filed late in October 1993. This file was misplaced and/or misfiled and did not come before this court for decision until again appearing on Short Calendar on April 25, 1994.
Section 52-409. Stay of proceedings in court.  If any action for legal or equitable relief or other proceeding is brought by any party to a written agreement to arbitrate, the court in which the action or proceeding is pending, upon being satisfied that any issue involved in the action or proceeding is referable to arbitration under the agreement, shall, on motion of any party to the arbitration agreement, stay the action or proceeding until an arbitration has been had in compliance with the agreement, provided the person making application for the stay shall be ready and willing to proceed with the arbitration.
This statute provides that if the court "upon being CT Page 4517 satisfied that [any issue] involved in the action or proceeding is referable to arbitration under the agreement, [shall], on motion of any party to the arbitration stay the action ____."
The court notes the agreement is attached to the complaint. In the event that the agreement were to be offered in evidence, or some evidence were presented to the court from which this court could make a finding as aforesaid, the court would stay the action.
The court is unable to do so at this stage because the court has no such evidence upon which to make such a finding.
Motion for Stay denied without prejudice.
JOHN WALSH, J.